Citation Nr: 0303398	
Decision Date: 02/27/03    Archive Date: 03/05/03

DOCKET NO.  99-11 837	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Entitlement to an increased evaluation for posttraumatic 
stress disorder (PTSD), currently evaluated as 50 percent 
disabling.

2.  Entitlement to a total rating based on individual 
unemployability.


REPRESENTATION

Veteran represented by:	Alabama Department of Veterans 
Affairs


ATTORNEY FOR THE BOARD

K. L. Bunch, Associate Counsel




INTRODUCTION

The veteran served on active duty from May 1960 to November 
1968 and from January 1971 to January 1974.  This case came 
before the Board of Veterans' Appeals (Board) on appeal from 
rating decisions from the Department of Veterans Affairs (VA) 
Regional Office (RO) in Montgomery, Alabama.


FINDINGS OF FACT

1.  The veteran's PTSD has been manifested primarily by anger 
and irritability, anxiousness, depression, delusion thinking, 
homicidal thoughts without plan, impaired concentration, 
inability to trust others, weekly panic attacks, severe 
paranoia, recurrent intrusive thoughts and nightmares 
relating to Vietnam, severe mood swings, total social 
isolation, startle response, and judgment and memory 
difficulties, Global Assessment of Functioning (GAF) score of 
50, and inability to work.

2.  The veteran's claim for a total rating based on 
individual unemployability is moot.


CONCLUSIONS OF LAW

1.  The criteria for a 100 percent schedular evaluation for 
PTSD have been met.  38 U.S.C.A. §§ 1155, 5102, 5103, 5103A, 
5107 (West 1991 & Supp. 2002); 38 C.F.R. § 4.130 Diagnostic 
Code 9411 (2002).

2.  The veteran's claim for a total rating based on 
individual unemployability is dismissed.  38 U.S.C.A 
§ 1114(j) (West 1991); 38 C.F.R. §§ 3.340, 4.16 (2002).




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA).  See, 
38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West Supp. 2002).  In 
particular, this law redefines the obligations of VA with 
respect to the duty to notify and to assist.  This change in 
the law is applicable to all claims filed on or after the 
date of enactment of the VCAA, or filed before the date of 
enactment but not yet final as of that date.  The final rule 
implementing the VCAA was published on August 29, 2001. 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2002).  
These regulations, likewise, apply to any claim for benefits 
received by VA on or after November 9, 2000, as well as to 
any claim filed before that date but not decided by VA as of 
that date, with the exception of the amendments relating to 
claims to reopen previously denied claims. 

The VA has a duty to notify the appellant and his 
representative of any information and evidence needed to 
substantiate and complete a claim.  38 U.S.C. §§ 5102 and 
5103 (West Supp. 2002).  With regard to the instant case, the 
information and evidence needed is that which would 
demonstrate that entitlement to an increased evaluation for 
PTSD and total rating based on individual unemployability was 
warranted.  Such action was accomplished by means of 
statement of the case, the supplemental statements of the 
case, and a multiple letters, such as August 1999, from the 
RO to the veteran.  In April 2002 the RO informed the veteran 
of the provisions of the VCAA as well as informing the 
veteran that he needed to identify relevant evidence and 
provide contact information.  These documents informed the 
veteran of the relevant criteria, and evidence needed, by 
which entitlement to an increased evaluation for PTSD and 
total rating based on individual unemployability could be 
granted.  He was also notified of the information needed 
through letters from VA seeking additional evidence.  He was 
advised that he was to furnish the names and addresses of all 
health care providers who have treated him for his PTSD, 
which were not currently of record.  See Quartucccio v. 
Principi, 16 Vet. App. 183 (2002).  Moreover, the VCAA letter 
furnished the veteran and his representative in April 2002 
sets forth the duty to assist requirements of the VCAA.  In 
view of these actions by VA, the Board finds that VA has no 
outstanding duty to inform the veteran that any additional 
information or evidence is needed; the discussions in these 
various documents apprised him of the information and 
evidence needed to substantiate his claim and complied with 
VA's notification requirements.

Second, VA has a duty to assist the appellant in obtaining 
evidence necessary to substantiate the claim.  38 U.S.C. 
§ 5103A (West Supp. 2002).  Such action has been 
accomplished, as noted above, by the Board remand and by the 
letters sent to the appellant.  The Board concludes that all 
pertinent evidence has been obtained, and that no further 
development of the case is warranted.  VA has satisfied its 
duties to notify and assist the appellant in this case.  
Additionally, as noted below, as the veteran's claim is 
considered granted in full, the Board finds that there is no 
prejudice to the veteran under Bernard v. Brown, 4 Vet. App. 
384 (1993).

Increased evaluation

The veteran contends that his PTSD is more severe than the 50 
percent rating that is currently in effect and that he is 
unable to work due to his PTSD.

The RO, in a May 1989 rating decision, granted service 
connection for PTSD and awarded a 10 percent evaluation.  A 
notice of disagreement with the 10 percent evaluation was not 
received within one year of the notification of the decision.  
See 38 C.F.R. § 20.302 (2002).  In a June 1998 rating 
decision, the RO increased the veteran's evaluation for PTSD 
to 50 percent.  

VA medical records from 1996 to 1997 show complaints and 
findings of constant thoughts of his Vietnam experience, 
flashbacks, hostility when threatened, impulse control 
regarding intense violent behavior, manic behavior, paranoid 
delusions and ideas of grandeur, sadness, social isolation, 
and tangential thoughts.  The diagnosis was PTSD.

A February 1993 Social Security Administration (SSA) 
disability award, received in June 1998, revealed that the 
veteran was awarded SSA based on PTSD with a secondary 
diagnosis of personality disorder.  The majority of medical 
records which served as the basis for this award were VA 
medical records from 1989 to 1991, which show treatment for 
complaints and findings of agitation, depression, confused 
thinking, highly delusional.  An August 1989 private 
psychiatric examination for Social Security purposes 
diagnosed the veteran with PSTD and schizophrenic reaction.

In a July 1996 letter, a private therapist stated that he had 
first examined the veteran in October 1992 as a contract 
examiner with the VA for outpatient therapy services and 
continued to see the veteran 10 to 12 times per year after 
that.  The examiner stated that the veteran described many 
incidents in Vietnam where he was absolutely terrified and 
that he was still having serious nightmare activity related 
to those experiences.  It was noted that the veteran was 
suffering on an ongoing basis from hypervigilance, 
depression, anxiety attacks, poor sleep patterns with severe 
nightmare activity, and anger and rage responses.  The 
examiner noted that the veteran was homeless and living in 
his truck.  He diagnosed severe PTSD.  

The examiner stated that the veteran continued to relate his 
terrifying Vietnam experiences, was hypervigilant, and very 
rageful at times.  He also suffered from a high level of 
paranoia having to do with his experience.  The examiner 
noted that the veteran was dysfunctional in terms of being 
able to be in the workforce as illustrated by the 100 percent 
Social Security Disability Award.  The examiner stated that 
he has worked with over 200 veteran's suffering from PTSD in 
his career and he felt that the veteran was certainly totally 
disabled and that there was no reason to believe that he 
would become remarkably functional in the years to come.  

At a May 1998 VA PSTD examination, it was noted that the 
veteran was unemployed in 1991 and that he remained 
unemployed.  He was an engineer by history.  The veteran 
related flashback images, having to retreat to the isolation 
of the mountains, and manifestation of a violent mood.  
Sounds and sights remind him of Vietnam so he sometimes puts 
Vicks in his nose.  He stated that he does not like people 
with guns so he does not like cops.  He reported chronic 
sleep disturbances where he sleeps only about two hours a 
day.  He stated that he tries to stay away from people and 
that he lives in the mountains.  He stated that even his two 
sisters are afraid of him.  He reported that in 1987 when he 
went in to the VA, a VA doctor who was Vietnamese said she 
was a United States citizen, which still makes him really 
angry.  He reported hypervigilant behaviors.  When he is in 
the mountains, he goes to high ground.  He reported a startle 
response, an inability to trust others, memory disturbances, 
and nightmares.  

On evaluation, his thought processes and thought content 
appeared to be within normal limits.  He denied delusions, 
hallucinations, or suicidal ideations; however, he admitted 
to homicidal ideations without a current plan or intent.  He 
was able to maintain minimal personal hygiene, and other 
basic activities of daily living. Memory, concentration, and 
judgment were severely impaired.  His speech was rapid and 
his mood anxious.  It was noted that his sleep impairment was 
chronic in nature.  Panic attacks occurred weekly.  The 
examiner found that clinical interview indicated that the 
veteran continued to struggle with the major symptoms of 
PTSD.  The diagnoses was chronic, severe PTSD with total 
social isolation, no friends and a GAF of 50, with severe 
social and occupational impairment due to the veteran's PSTD.  
It was noted that the veteran had difficulty in establishing 
and maintaining effective social and occupational 
relationships due to his PSTD.  

Analysis

Disability evaluations are determined by comparing the 
veteran's current symptomatology with the criteria set forth 
in the Schedule for Rating Disabilities.  38 U.S.C.A. § 1155 
(West 1991); 38 C.F.R. Part 4 (2002).  Where there is a 
question as to which of two disability evaluations shall be 
applied, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7 (2002).  When rating the 
veteran's service-connected disability, the entire medical 
history must be borne in mind.  Schafrath v. Derwinski, 1 
Vet. App. 589 (1991).  In cases where entitlement to 
compensation has already been established and an increase in 
the disability rating is at issue, it is the present level of 
disability that is of primary concern.  See Francisco v. 
Brown, 7 Vet. App. 55, 58 (1994).

On and before November 6, 1996, the rating schedule directed 
that a 50 percent disability evaluation was warranted for 
PTSD when there was considerable impairment in the veteran's 
ability to establish or maintain effective or favorable 
relationships with people and that his reliability, 
flexibility, and efficiency levels be so reduced by reason of 
his psychoneurotic symptoms as to result in considerable 
industrial impairment.  A 70 percent evaluation required 
severe impairment of the ability to establish and maintain 
effective or favorable relationships with people and 
psychoneurotic symptoms of such severity and persistence that 
there was severe impairment in the ability to obtain or 
retain employment.  A 100 percent evaluation is warranted 
when the attitudes of all contacts except the most intimate 
so adversely affected to result in virtual isolation in the 
community with totally incapacitating psychoneurotic symptoms 
bordering on gross repudiation of reality with disturbed 
thought or behavioral processes associated with almost all 
daily activities such as fantasy, confusion, panic, and 
explosions of aggressive energy resulting in profound retreat 
from mature behavior; demonstrably unable to obtain or retain 
employment.  38 C.F.R. § 4.132, Diagnostic Code 9411 (1996).   
The Court, in Johnson v. Brown, 7 Vet. App. 95 (1994), held 
that the criteria for a 100 percent rating in 38 C.F.R. 
§ 4.132, Diagnostic Code 9411, are each an independent basis 
for granting a 100 percent rating.  Therefore, if the 
veteran's PTSD results in either (1) ". . . virtual 
isolation in the community," (2) "[t]otally incapacitating 
psychoneurotic symptoms . . .," or (3) "[demonstrable 
inability] to obtain or retain employment," a 100 percent 
schedular rating would be applicable.  See 38 C.F.R. § 4.132, 
General Rating Formula for Psychoneurotic Disorders. 

On November 7, 1996, the Schedule For Rating Disabilities 
applicable to psychiatric disabilities was revised.  Under 
the revised Schedule For Rating Disabilities, 38 C.F.R. 
§ 4.130, Diagnostic Code 9411, a 50 percent disability 
evaluation is warranted for PTSD which is productive of 
occupational and social impairment with reduced reliability 
and productivity due to symptoms such as flattened affect; 
circumstantial, circumlocutory, or stereotyped speech; panic 
attacks occurring more than once a week; difficulty in 
understanding complex commands; impairment of short- and 
long-term memory (e.g., retention of only highly learned 
material or forgetting to complete tasks); impaired judgment; 
impaired abstract thinking; disturbances of motivation and 
mood; and difficulty in establishing and maintaining 
effective work and social relationships.  A 70 percent 
disability evaluation is warranted for PTSD which is 
productive of occupational and social impairment with 
deficiencies in most areas such as work, school, family 
relations, judgment, thinking, or mood due to symptoms such 
as suicidal ideation; obsessional rituals which interfere 
with routine activities; intermittently illogical, obscure, 
or irrelevant speech; near-continuous panic or depression 
affecting the ability to function independently, 
appropriately and effectively; impaired impulse control (such 
as unprovoked irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances (including 
work or a work-like setting); and an inability to establish 
and maintain effective relationships.  A 100 percent 
evaluation requires total occupational and social impairment 
due to symptoms such as gross impairment in thought processes 
or communication, persistent delusions or hallucinations, 
grossly inappropriate behavior, a persistent danger of 
hurting himself or others, an intermittent inability to 
perform activities of daily living (including maintenance of 
minimal personal hygiene), disorientation to time or place, 
and memory loss for names of close relatives, own occupation, 
or own name.  38 C.F.R. § 4.130, Diagnostic Code 9411 (2002).

The Court has clarified that where the law or regulation 
changes after a claim has been filed or reopened but before 
the judicial appeal process has been concluded, the version 
most favorable to the appellant should apply.  Cohen v. 
Brown, 10 Vet. App. 128 (1997); see also Karnas v Derwinski, 
1 Vet. App. 308 (1991).  In view of the fact that the 
benefits that are the subject of this appeal were assigned 
prior to November 1996, the Board is obligated to evaluate 
the veteran's symptomatology pursuant to both the criteria in 
effect prior to November 7, 1996, and the criteria in effect 
subsequent to that date, to determine which may be more 
favorable to the veteran.

According to the Diagnostic and Statistical Manual of Mental 
Disorders, Fourth Edition (DSM IV), a GAF score of 41-50 is 
defined as serious symptoms (e.g., suicidal ideation, severe 
obsessional rituals, frequent shoplifting) or any serious 
impairment in social, occupational, or school functioning 
(e.g., no friends, unable to keep a job).  Although the GAF 
score does not neatly fit into the rating criteria, the Board 
is under an obligation to review all the evidence of record.  
The fact that evidence is not neat does not absolve the Board 
of this duty.  In Carpenter v. Brown, 8 Vet. App. 240 (1995), 
CAVC recognized the importance of the GAF score and the 
interpretations of the score.  

When all the evidence is assembled, the Secretary is then 
responsible for determining whether the evidence supports the 
claim or is in relative equipoise, with the veteran 
prevailing in either event, or whether a preponderance of the 
evidence is against the claim, in which case the claim is 
denied.  Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).  
Therefore, the Board shall adjudicate the issue on the basis 
of the record, keeping in mind the benefit of the doubt.

Upon review, the Board finds a consistent diagnosis of PTSD 
and the evidence reveals continued complaints and findings of 
anger and irritability, anxiousness, depression, highly 
delusion thinking, homicidal thoughts without plan, impaired 
concentration, inability to trust others, weekly panic 
attacks, severe paranoia, recurrent intrusive thoughts and 
nightmares relating to Vietnam, severe mood swings, social 
isolation, startle response, and judgment and memory 
difficulties.  His prognosis over the years has typically 
been termed as severe and chronic.  Moreover, the veteran was 
awarded Social Security disability in 1993 based on his 
psychological disorder.  

In a July 1996 letter, a private therapist stated that in his 
clinical opinion the veteran was suffering from severe PTSD 
and that the veteran was dysfunctional in terms of being able 
to be in the workforce.  The examiner further stated that he 
has worked with over 200 veteran's suffering from PTSD and he 
felt that the veteran was certainly totally disabled and that 
there was no reason to believe that he would become 
remarkably functional in the years to come.  Subsequently, 
the examiner from the May 1998 VA examination has diagnosed 
the veteran with severe chronic PTSD, as totally socially 
isolated with no friends, and assessed GAF score of 50.

As noted above, the Court has found that when one of the 
criteria for a total schedular evaluation under the 
diagnostic codes for mental disorders has been met, the 
veteran is entitled to a total schedular evaluation.  See 
Johnson v. Brown, 7 Vet. App. 95, 99 (1994); see also, 
VAOPGCPREC 11-97 (1997).  The Board concludes the evidence 
supports a finding that the veteran's PTSD warrants a total 
schedular evaluation, under the regulations that were in 
effect prior to November 7, 1996, and which are applicable 
subsequent to that date pursuant to Karnas.

In view of the foregoing decision in the veteran's favor, the 
Board finds that all reasonable efforts to secure and develop 
the evidence that is necessary for an equitable disposition 
of the matter on appeal have been made by the agency of 
original jurisdiction.  The Board concludes, therefore, that 
a decision on the merits at this time does not violate the 
VCAA, nor prejudice the veteran under Bernard supra.

Individual unemployability

The Board notes that the veteran also filed a claim for a 
total rating based on individual unemployability at the time 
of his claim for increase.  As noted above, the Board has 
granted a total schedular evaluation for the veteran's PTSD.  
The Board notes that VA General Counsel has addressed the 
question of consideration of claim of total disability based 
on individual unemployability where a total schedular 
disability rating was in effect in VAOPGCPREC 06-99 (1999).  
The General Counsel found that individual unemployability 
ratings were established by regulation to assist veterans who 
did not otherwise qualify for compensation at the rate 
provided in 38 U.S.C. § 1114(j) for total disability.  

According to 38 C.F.R. § 3.340(a)(2), total ratings are 
authorized for any disability or combination of disabilities 
for which the Schedule for Rating Disabilities prescribes a 
100 percent evaluation or, with less disability, where the 
requirements of § 4.16 are present.  A claim for a total 
disability rating based on individual unemployability for a 
particular service-connected disability may not be considered 
when a schedular 100 percent rating is already in effect.  
VAOPGCPREC 06-99 (1999).  
 
Moreover, the Court recently held that a total rating based 
on individual unemployability is a lesser benefit than a 
schedular 100 percent rating.  Colayong v. West, 12 Vet. App. 
524 (1999).  According, the Board concludes that the 
veteran's claim for a total rating based on individual 
unemployability is moot.


ORDER

A 100 percent evaluation for PTSD is granted, subject to the 
controlling regulations applicable to the payment of monetary 
benefits.  The veteran's claim for a total rating based on 
individual unemployability is dismissed.




	                        
____________________________________________
	CHERYL L. MASON
	Acting Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE: We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

